DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters:
"100," "101," and "103" have all been used to designate “internal objects.” Specifically, “internal objects” have been referred to on Page 20, Line 4 and Page 24, Line 31, using reference character “100,” on Page 9, Line 18, using reference character “101,” on Page 20, Line 14 and Page 36, Lines 9-10, using reference character “103” .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character:
“103” has been used to designate “internal objects” and “body.”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 49-64 and 70-73 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
The term “substantially symmetric” in claims 49, 53, and 61 is a relative term which renders the claim indefinite. The term “substantially symmetric” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the degree of symmetry required for the body to satisfy the “substantially symmetric” limitation is has been rendered indefinite.
Claims 50-52, 64, and 70-73 depend from claim 49 and claims 54-60, 62, and 63 depend from claim 53 and as a consequence are similarly rejected. “wherein the at least one antenna pair comprises two antenna pairs” is used. This renders the claim indefinite because it is unclear in the instance wherein there is only “one antenna pair” how that “one antenna pair” could also be comprised of “two antenna pairs.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 49, 50, 53-55, 57, 58, 60, 61, and 70-72, are rejected under 35 U.S.C. 103(a) as being unpatentable over a single embodiment disclosed by Popovic (US 2009/0015832 A1) in view of Chandra, R., et al., "On the Opportunities and Challenges in Microwave Medical Sensing and Imaging," in IEEE Transactions on Biomedical Engineering, vol. 62, no. 7, pp. 1667-1682, July 2015 (hereinafter, “Chandra”).
Regarding claim 49, a single embodiment of Popovic discloses a system for detecting an internal object in a body (See Popovic: Para. 0030 (stating "a system for breast cancer detection using microwave imaging")), the internal object and the body having different dielectric properties (See Popovic: Para. 0032 (stating that the "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20. Indeed, as discussed above tumours 20 have a greater dielectric constant than the otherwise normal fat tissue")) the body being initially substantially symmetric and having a symmetry line which represents a division of the body in two body parts that are counterparts (See Popovic: Para. 0030 (providing that the, "support 12 as disclosed … comprises a hollow bowl like portion designed to fit optimally around the breast 16"); Fig. 1, Ref. Chars. 12, 16 (having a "symmetry line" despite not explicitly disclosing such; Provided below); Please note that for the purposes of this examination "the breast 16" is considered to be "substantially symmetric." In the alternative and without conceding that "the breast 16" is not "substantially symmetric," the "support 12" is a "hollow bowl" which would allow for the soft tissue of "the breast 16" to conform to its own "substantially symmetric" shape when "the breast 16" is placed within the "hollow bowl 12" during imaging.), each of the body parts on a respective side of the symmetry line being substantially symmetric in shape (See Popovic: Para. 0030 (providing that the, "support 12 as disclosed … comprises a hollow bowl like portion designed to fit optimally around the breast 16"); Fig. 1, Ref. Chars. 12, 16 (having a "symmetry line" despite not explicitly disclosing such)), each of the body parts on the respective side of the symmetry line being initially substantially symmetric in content when no internal object is located in the body (See Popovic: Para. 0030 (providing that the, "support 12 as disclosed … comprises a hollow bowl like portion designed to fit optimally around the breast 16"); Fig. 1, Ref. Chars. 12, 16 (having a "symmetry line" despite not explicitly disclosing such)), the internal object being asymmetrically disposed with respect to the symmetry line of the body when the internal object is located in the body (See Popovic: Para. 0030 (providing that the, "support 12 as disclosed … comprises a hollow bowl like portion designed to fit optimally around the breast 16") and Para. 0030 (stating that a, "diseased breast 16 may be modelled … into which is incorporated a tumour phantom 20"); Fig. 1, Ref. Chars. 12, 16, 20 (having a "symmetry line" despite not explicitly disclosing such and a "tumour" which is "asymmetrically disposed" relative to the "symmetry line")), the system comprising: at least one antenna pair comprising two antennas (See Popovic: Fig. 1, Ref. Char. 14 "antennas") configured to be directly opposite one another in relation to  (See Popovic: Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16"); Please note that for the purposes of this examination the "antennas 14" shown in Fig. 1 are considered to be "directly opposite one another in relation to the body." This is because although not explicitly provided the "breast 16" has a "symmetry line." Relative to this "symmetry line" the "antennas 14" appear on the left and right side. If the antenna shown on the left side was mirrored across the "symmetry line" it would have the same position and orientation as the antenna shown on the right side and vice versa.)and on opposite sides of the line in the respective counterparts of the body such that one of the antennas in the antenna pair is configured to be symmetrically positioned around [[in]] the body with respect to the other antenna in the antenna pair and in relation to the symmetry line (See Popovic: Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16"); Please note that for the purposes of this examination the antenna array of the Popovic reference is considered to have both rotational and reflective symmetry. Furthermore, a person having ordinary skill in the art prior to the effective filing date would have appreciated that an array configuration can have both rotational and reflective symmetry.), wherein the system is configured to: transmit at least one microwave signal into the body (See Popovic: Para. 0032 (stating that "the antennas 14 ... are used to illuminate the breast 16 by radiating broad bandwidth pulses that propagate into the tissue." It should be understood that a person having ordinary skill in the art prior to the effective filing date of the present disclosure would have recognized that although the system disclosed by Popovic provides for a plurality of pulses that the system of Popovic may nevertheless be adapted to "transmit one microwave signal.")) from at least one of the antennas, the at least one transmitted microwave signal being reflected and/or scattered from the internal object (See Popovic: Para. 0032 (stating that "the antennas 14 ... are used to illuminate the breast 16 by radiating broad bandwidth pulses that propagate into the tissue … microwaves incident on the tumour 20 are scattered")); receive reflected and/or scattered microwave signals at one or more of: (i) the other antenna (See Popovic: Para. 0032 (stating that the "backscattered microwaves are then collected by the antennas 14 …[and further that the] … antennas 14 are thus used for both transmission and reception of the microwave signal.")) and (ii) the transmitting antenna (See Popovic: Para. 0032 (stating that the "backscattered microwaves are then collected by the antennas 14 … [and further that the] … antennas 14 are thus used for both transmission and reception of the microwave signal.")) whereby the one or more of the other antenna and the transmitting antenna is operated as a receiver after the transmitting antenna transmits the at least one microwave signal (See Popovic: Para. 0032 (stating that the "backscattered microwaves are then collected by the antennas 14 … [and further that the] … antennas 14 are thus used for both transmission and reception of the microwave signal.") and Para. 0036 (clarifying that, "after a time delay ... the backscattered microwaves, which follow an excitation signal, are collected by the antennas 14 ... In this regard ... one of the antennas 14 may emit microwave pulses during a given period of time, typically all of the antennas as 14 receive backscattered microwaves")) or the one or more of the other antenna and the transmitting antenna is operated as a receiver at the same time as the one or more of the other antenna and the transmitting antenna is transmitting (See Popovic: Para. 0032 (stating that "one antenna (Co-antenna) illuminates the breast 16 and collects the co-polarized (same transmit and receive polarizations) backscatter returns") and Para. 0036 (clarifying that, "after a time delay ... the backscattered microwaves, which follow an excitation signal, are collected by the antennas 14 ... In this regard ... one of the antennas 14 may emit microwave pulses during a given period of time, typically all of the antennas as 14 receive backscattered microwaves")), compare the received microwave signals at the symmetrically positioned antennas (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms")), and detect, based on an analysis of one or more of: (i) a plurality of asymmetries, and (ii) changes in asymmetries in the received microwave signals, the internal object (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms … to determine the location and form an image of the scatterer"), Para. 0037 (providing that the, "recorded signals typically exhibit early and late time content, which is analysed by image formation algorithms ... to determine the location of the tumour 20"), and Para. 0038 (clarifying that, "a scanner array of N antennas, when a first antenna 14 is excited to emit a series of microwave pulses, a set of N backscatter signals is recorded. When a second antenna as in 14 is excited a second set of N backscatter signals is recorded"); Fig. 1, Ref. Char. 20 (showing the "tumour")) … when there is a difference between the received microwave signals at symmetric antenna pairs (See Popovic: Para. 0032 (stating that "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20")), the difference being related to the different dielectric properties between the internal object and the body (See Popovic: Para. 0032 (stating that "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20")), and therefore substantially what is described by claim 49.

    PNG
    media_image1.png
    668
    734
    media_image1.png
    Greyscale

Figure 1 of Popovic

However, a single embodiment of Popovic fails to disclose a system for detecting … a change in an already-detected internal object … wherein the body is one of a head, a brain, an abdomen, a thorax, and a leg.
Nevertheless, Chandra teaches a system for detecting … a change in an already-detected internal object (See Chandra: Pg. 1672, Left Col., Sect. 2) Blood Flow and Pressure, Para. 1 (clarifying that, "Microwave sensing can also be used for detection in changes of blood flow and blood pressure ... [using c]hanges in the amplitude of the microwave signal at 2.5 GHz transmitted through the pig’s thigh on reduction in the blood flow is shown ... [and] an experimental investigation is done on a phantom and a human subject using an UWB radar to estimate the radius and changes in the radius of the aorta that is related to the blood pressure")) … wherein the body is one of a head, a brain, an abdomen, a thorax, and a leg (See Chandra: Pg. 1672, Right Col., Sect. B. Brain Imaging, Para. 1 (clarifying that, "investigations have been done ... on a numerical anatomically real head phantom"), Pg. 1667, Right Col., Para. 2 (providing that, "MSI [Microwave Sensing and Imaging] systems ... can offer the initial diagnosis of various life threatening conditions like brain strokes"), Pg. 1675, Right Col., Sect. G. Thermal Therapy Monitoring, Para. 1 (stating that, "tomographic images over the frequency range of 300 − 1000 MHz of the pig abdomen were generated"), Pg. 1675, Left Col., Sect. F. Heart Imaging, Para. 1 (clarifying that, "[h]eart imaging is done to detect any pathological conditions as myocardial infarction ... [and that] the heart is located inside ... the thorax"), and Pg. 1672, Left Col., Sect. 2) Blood Flow and Pressure, Para. 1 (providing that, "[m]icrowave sensing can also be used for detection in changes of blood flow and blood pressure. For example, in ... experiments done on a pig’s hind leg"); Fig. 6 (showing a, "[m]easurement setup … using a physical head phantom"), Fig. 2 (showing a brain within a, "[b]asic setup for microwave imaging"), and Fig. 10 (showing, "[r]econstructed images of the left leg and the right leg")).
The teachings of Popovic and the teachings of Chandra are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Popovic with the teachings of Chandra to provide for what is described in claim 49. This is because Chandra Page 1679, Left Column, Section VI. Concluding Remarks, Paragraph 1 provides the motivation that microwave sensing and imaging, "shows the potential ... to be used as a low risk and a low cost alternative to the currently used imaging modalities like MRI and CT-scan."
Regarding claim 50, a single embodiment of Popovic in view of Chandra teaches the system according to claim 49 (See above discussion), wherein the difference between the received microwave signals at symmetric antenna pairs during a period of time is analyzed (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms … to determine the location and form an image of the scatterer"); Fig. 1, Ref. Char. 14 (showing the "antennas 14" oriented in a symmetrical manner)) and is used to detect a presence (See Popovic: Para. 0032 (stating that "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20"); Fig. 1, Ref. Char. 20 (showing the "tumour")) or a change of properties of the internal object (See Chandra: Pg. 1672, Left Col., Sect. 2) Blood Flow and Pressure, Para. 1 (clarifying that, "Microwave sensing can also be used for detection in changes of blood flow and blood pressure ... [using c]hanges in the amplitude of the microwave signal at 2.5 GHz transmitted through the pig’s thigh on reduction in the blood flow is shown ... [and] an experimental investigation is done on a phantom and a human subject using an UWB radar to estimate the radius and changes in the radius of the aorta that is related to the blood pressure")).
The teachings of Popovic and the teachings of Chandra are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Popovic with the teachings of Chandra to provide for what is described in claim 50. This is because Chandra Page 1679, Left Column, Section VI. Concluding Remarks, Paragraph 1 provides the motivation that microwave sensing and imaging, "shows the potential ... to be used as a low risk and a low cost alternative to the currently used imaging modalities like MRI and CT-scan."
Regarding claim 53, a single embodiment of Popovic discloses a method performed by a system for detecting an internal object in a body (See Popovic: Para. 0032 (providing the steps performed by the system shown in Fig. 1))
, the internal object and the body having different dielectric properties (See Popovic: Para. 0032 (stating that the "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20. Indeed, as discussed above tumours 20 have a greater dielectric constant than the otherwise normal fat tissue")) the body being initially substantially symmetric and having a symmetry line which represents a division of the body in two body parts that are counterparts (See Popovic: Para. 0030 (providing that the, "support 12 as disclosed … comprises a hollow bowl like portion designed to fit optimally around the breast 16"); Fig. 1, Ref. Chars. 12, 16 (having a "symmetry line" despite not explicitly disclosing such); Please note that for the purposes of this examination "the breast 16" is considered to be "substantially symmetric." In the alternative and without conceding that "the breast 16" is not "substantially symmetric," the "support 12" is a "hollow bowl" which would allow for the soft tissue of "the breast 16" to conform to its own "substantially symmetric" shape when "the breast 16" is placed within the "hollow bowl 12" during imaging.), each of the body parts on a respective side of the symmetry line being substantially symmetric in shape (See Popovic: Para. 0030 (providing that the, "support 12 as disclosed … comprises a hollow bowl like portion designed to fit optimally around the breast 16"); Fig. 1, Ref. Chars. 12, 16 (having a "symmetry line" despite not explicitly disclosing such)), each of the body parts on the respective side of the symmetry line being initially substantially symmetric in content when no internal object is located in the body (See Popovic: Para. 0030 (providing that the, "support 12 as disclosed … comprises a hollow bowl like portion designed to fit optimally around the breast 16"); Fig. 1, Ref. Chars. 12, 16 (having a "symmetry line" despite not explicitly disclosing such)), the internal object being asymmetrically disposed with respect to the symmetry line of the body when the internal object is located in the body (See Popovic: Para. 0030 (providing that the, "support 12 as disclosed … comprises a hollow bowl like portion designed to fit optimally around the breast 16") and Para. 0030 (stating that a, "diseased breast 16 may be modelled … into which is incorporated a tumour phantom 20"); Fig. 1, Ref. Chars. 12, 16, 20 (having a "symmetry line" despite not explicitly disclosing such and a "tumour" which is "asymmetrically disposed" relative to the "symmetry line")), the system including at least one antenna pair including two antennas (See Popovic: Para. 0038 (clarifying that the, "processing of the received backscattered microwaves is aided by the rotational symmetry of the miniaturized antennas 14 within the scanner array"); Fig. 1, Ref. Char. 14 "antennas") configured to be directly opposite one another in relation to  (See Popovic: Para. 0038 (clarifying that the, "processing of the received backscattered microwaves is aided by the rotational symmetry of the miniaturized antennas 14 within the scanner array"); Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16"); Please note that for the purposes of this examination the "antennas 14" shown in Fig. 1 are considered to be "directly opposite one another in relation to the body." This is because although not explicitly provided the "breast 16" has a "symmetry line." Relative to this "symmetry line" the "antennas 14" appear on the left and right side. If the antenna shown on the left side was mirrored across the "symmetry line" it would have the same position and orientation as the antenna shown on the right side and vice versa.) and on opposite sides of the line in the respective counterparts of the body such that one of the antennas in the antenna pair is configured to be symmetrically positioned around [[in]] the body with respect to the other antenna in the antenna pair and in relation to the symmetry line (See Popovic: Para. 0038 (clarifying that the, "processing of the received backscattered microwaves is aided by the rotational symmetry of the miniaturized antennas 14 within the scanner array"); Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16"); Please note that for the purposes of this examination the antenna array of the Popovic reference is considered to have both rotational and reflective symmetry. Furthermore, a person having ordinary skill in the art prior to the effective filing date would have appreciated that an array configuration can have both rotational and reflective symmetry.), the method comprising: transmitting at least one microwave signal into the body (See Popovic: Para. 0032 (stating that "the antennas 14 ... are used to illuminate the breast 16 by radiating broad bandwidth pulses that propagate into the tissue." It should be understood that a person having ordinary skill in the art prior to the effective filing date of the present disclosure would have recognized that although the system disclosed by Popovic provides for a plurality of pulses that the system of Popovic may nevertheless be adapted to "transmit one microwave signal.")) from at least one of the antennas, the transmitted at least one microwave signal being reflected and/or scattered from the internal object (See Popovic: Para. 0032 (stating that "the antennas 14 ... are used to illuminate the breast 16 by radiating broad bandwidth pulses that propagate into the tissue … microwaves incident on the tumour 20 are scattered")); receiving reflected and/or scattered microwave signal at one or more of: (i) the other antenna (See Popovic: Para. 0032 (stating that the "backscattered microwaves are then collected by the antennas 14 …[and further that the] … antennas 14 are thus used for both transmission and reception of the microwave signal.")) and (ii) the transmitting antenna (See Popovic: Para. 0032 (stating that the "backscattered microwaves are then collected by the antennas 14 … [and further that the] … antennas 14 are thus used for both transmission and reception of the microwave signal.")) whereby the one or more of the other antenna and the transmitting antenna is operated as a receiver after the transmitting antenna transmits the at least one microwave signal (See Popovic: Para. 0032 (stating that the "backscattered microwaves are then collected by the antennas 14 … [and further that the] … antennas 14 are thus used for both transmission and reception of the microwave signal.") and Para. 0036 (clarifying that, "after a time delay ... the backscattered microwaves, which follow an excitation signal, are collected by the antennas 14 ... In this regard ... one of the antennas 14 may emit microwave pulses during a given period of time, typically all of the antennas as 14 receive backscattered microwaves")) or the one or more of the other antenna and the transmitting antenna is operated as a receiver at the same time as the one or more of the other antenna and the transmitting antenna is transmitting (See Popovic: Para. 0032 (stating that "one antenna (Co-antenna) illuminates the breast 16 and collects the co-polarized (same transmit and receive polarizations) backscatter returns") and Para. 0036 (clarifying that, "after a time delay ... the backscattered microwaves, which follow an excitation signal, are collected by the antennas 14 ... In this regard ... one of the antennas 14 may emit microwave pulses during a given period of time, typically all of the antennas as 14 receive backscattered microwaves")); comparing the received microwave signals at the symmetrically positioned antennas (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms")), and detecting, based on an analysis of one or more of: (i) a plurality of asymmetries, and (ii) changes in asymmetries in the received microwave signals, the internal object (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms … to determine the location and form an image of the scatterer"), Para. 0037 (providing that the, "recorded signals typically exhibit early and late time content, which is analysed by image formation algorithms ... to determine the location of the tumour 20"), and Para. 0038 (clarifying that, "a scanner array of N antennas, when a first antenna 14 is excited to emit a series of microwave pulses, a set of N backscatter signals is recorded. When a second antenna as in 14 is excited a second set of N backscatter signals is recorded"); Fig. 1, Ref. Char. 20 (showing the "tumour")) … when there is a difference between the received microwave signals at symmetric antenna pairs (See Popovic: Para. 0032 (stating that "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20")), the difference being related to the different dielectric properties between the internal object and the body (See Popovic: Para. 0032 (stating that "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20")), and therefore substantially what is described by claim 53. 
However, a single embodiment of Popovic fails to disclose a method performed by a system for detecting … a change in an already-detected internal object … wherein the body is one of a head, a brain, an abdomen, a thorax, and a leg.
Nevertheless, Chandra teaches a method performed by a system for detecting … a change in an already-detected internal object (See Chandra: Pg. 1672, Left Col., Sect. 2) Blood Flow and Pressure, Para. 1 (clarifying that, "Microwave sensing can also be used for detection in changes of blood flow and blood pressure ... [using c]hanges in the amplitude of the microwave signal at 2.5 GHz transmitted through the pig’s thigh on reduction in the blood flow is shown ... [and] an experimental investigation is done on a phantom and a human subject using an UWB radar to estimate the radius and changes in the radius of the aorta that is related to the blood pressure")) … wherein the body is one of a head, a brain, an abdomen, a thorax, and a leg (See Chandra: Pg. 1672, Right Col., Sect. B. Brain Imaging, Para. 1 (clarifying that, "investigations have been done ... on a numerical anatomically real head phantom"), Pg. 1667, Right Col., Para. 2 (providing that, "MSI [Microwave Sensing and Imaging] systems ... can offer the initial diagnosis of various life threatening conditions like brain strokes"), Pg. 1675, Right Col., Sect. G. Thermal Therapy Monitoring, Para. 1 (stating that, "tomographic images over the frequency range of 300 − 1000 MHz of the pig abdomen were generated"), Pg. 1675, Left Col., Sect. F. Heart Imaging, Para. 1 (clarifying that, "[h]eart imaging is done to detect any pathological conditions as myocardial infarction ... [and that] the heart is located inside ... the thorax"), and Pg. 1672, Left Col., Sect. 2) Blood Flow and Pressure, Para. 1 (providing that, "[m]icrowave sensing can also be used for detection in changes of blood flow and blood pressure. For example, in ... experiments done on a pig’s hind leg"); Fig. 6 (showing a, "[m]easurement setup … using a physical head phantom"), Fig. 2 (showing a brain within a, "[b]asic setup for microwave imaging"), and Fig. 10 (showing, "[r]econstructed images of the left leg and the right leg")).
The teachings of Popovic and the teachings of Chandra are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Popovic with the teachings of Chandra to provide for what is described in claim 53. This is because Chandra Page 1679, Left Column, Section VI. Concluding Remarks, Paragraph 1 provides the motivation that microwave sensing and imaging, "shows the potential ... to be used as a low risk and a low cost alternative to the currently used imaging modalities like MRI and CT-scan."
Regarding claim 54, a single embodiment of Popovic in view of Chandra teaches the method according to claim 53 (See above discussion), further comprising: determining a type of the internal object (See Popovic: Para. 0013 (stating that "FIG.1 is a schematic diagram of a microwave imaging system for breast cancer detection")) or properties of the internal object (See Popovic: Para. 0037 (providing that "recorded signals … [are] ... analysed by image formation algorithms implemented by the computer 38 to determine the location of the tumour 20 and form a corresponding image")) based on the difference between the received microwave signals at symmetric antenna pairs (See Popovic: Para. 0036 (referring to the system shown in Fig. 1, "after a time delay corresponding to the round trip distance between the antennas 14 and the tumour 20, the backscattered microwaves, which follow an excitation signal, are collected by the antennas 14")) related to the different dielectric properties (See Popovic: Para. 0032 (stating that "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20")) and their spatial distribution (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms")).
The teachings of Popovic and the teachings of Chandra are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Popovic with the teachings of Chandra to provide for what is described in claim 54. This is because Chandra Page 1679, Left Column, Section VI. Concluding Remarks, Paragraph 1 provides the motivation that microwave sensing and imaging, "shows the potential ... to be used as a low risk and a low cost alternative to the currently used imaging modalities like MRI and CT-scan."
Regarding claim 55, a single embodiment of Popovic in view of Chandra teaches the method according to claim 53 (See above discussion), further comprising: obtaining a representation of the at least one received microwave signal at each of the antennas that is a receiver antenna (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms") and Para. 0036 (providing that, "typically all of the antennas as 14 receive backscattered microwaves and relay these to the computer 38 for recording and further processing")), the representation of the received microwave signal being used when comparing received microwave signals (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms")).
The teachings of Popovic and the teachings of Chandra are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Popovic with the teachings of Chandra to provide for what is described in claim 55. This is because Chandra Page 1679, Left Column, Section VI. Concluding Remarks, Paragraph 1 provides the motivation that microwave sensing and imaging, "shows the potential ... to be used as a low risk and a low cost alternative to the currently used imaging modalities like MRI and CT-scan."
Regarding claim 57, a single embodiment of Popovic in view of Chandra teaches the method according to claim 53 (See above discussion), wherein the difference between the received microwave signals at symmetric antenna pairs during a period of time is analyzed (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms … to determine the location and form an image of the scatterer"); Fig. 1, Ref. Char. 14 (showing the "antennas 14" oriented in a symmetrical manner)) and is used to detect a presence (See Popovic: Para. 0032 (stating that "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20"); Fig. 1, Ref. Char. 20 (showing the "tumour")) or a change of properties of the internal object (See Chandra: Pg. 1672, Left Col., Sect. 2) Blood Flow and Pressure, Para. 1 (clarifying that, "Microwave sensing can also be used for detection in changes of blood flow and blood pressure ... [using c]hanges in the amplitude of the microwave signal at 2.5 GHz transmitted through the pig’s thigh on reduction in the blood flow is shown ... [and] an experimental investigation is done on a phantom and a human subject using an UWB radar to estimate the radius and changes in the radius of the aorta that is related to the blood pressure")).
The teachings of Popovic and the teachings of Chandra are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Popovic with the teachings of Chandra to provide for what is described in claim 57. This is because Chandra Page 1679, Left Column, Section VI. Concluding Remarks, Paragraph 1 provides the motivation that microwave sensing and imaging, "shows the potential ... to be used as a low risk and a low cost alternative to the currently used imaging modalities like MRI and CT-scan."
Regarding claim 58, a single embodiment of Popovic in view of Chandra teaches the method according to claim 53 (See above discussion), wherein the two antennas in the at least one antenna pair are symmetrically positioned around the body (See Popovic: Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16")) in relation to the line of symmetry in the body (See Popovic: Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16" despite not explicitly disclosing a "line of symmetry in the body")) so that one of the two antennas is at a first position on one side of the line of symmetry (See Popovic: Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16")) and the other antenna of the two antennas is at a corresponding and symmetric second position on the other side of the line of symmetry (See Popovic: Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16")), wherein the first and second positions are symmetrical positions on each side of the line of symmetry (See Popovic: Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16")).
The teachings of Popovic and the teachings of Chandra are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Popovic with the teachings of Chandra to provide for what is described in claim 58. This is because Chandra Page 1679, Left Column, Section VI. Concluding Remarks, Paragraph 1 provides the motivation that microwave sensing and imaging, "shows the potential ... to be used as a low risk and a low cost alternative to the currently used imaging modalities like MRI and CT-scan."
Regarding claim 60, a single embodiment of Popovic in view of Chandra teaches the method according to claim 53 (See above discussion), wherein the two antennas in the at least one antenna pair are positioned with the same angle in relation to the line of symmetry (See Popovic: Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16")).
The teachings of Popovic and the teachings of Chandra are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Popovic with the teachings of Chandra to provide for what is described in claim 60. This is because Chandra Page 1679, Left Column, Section VI. Concluding Remarks, Paragraph 1 provides the motivation that microwave sensing and imaging, "shows the potential ... to be used as a low risk and a low cost alternative to the currently used imaging modalities like MRI and CT-scan."
Regarding claim 61, a single embodiment of Popovic in view of Chandra teaches the method according to claim 53 (See above discussion), wherein the body is initially a substantially symmetric body (See Popovic: Para. 0032 (stating that "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20"); Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16")) and the internal object is asymmetrically located in the substantially symmetric body (See Popovic: Para. 0032 (stating that "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20"); Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16")).
The teachings of Popovic and the teachings of Chandra are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Popovic with the teachings of Chandra to provide for what is described in claim 61. This is because Chandra Page 1679, Left Column, Section VI. Concluding Remarks, Paragraph 1 provides the motivation that microwave sensing and imaging, "shows the potential ... to be used as a low risk and a low cost alternative to the currently used imaging modalities like MRI and CT-scan."
Regarding claim 70, a single embodiment of Popovic in view of Chandra teaches the system according to claim 49 (See above discussion), wherein the system is configured to obtain a representation of the at least one received microwave signal at each of the antennas that is a receiver antenna (See Popovic: Para. 0032 (stating that, "antennas 14 are thus used for both transmission and reception of the microwave signal") and Para. 0036 (clarifying that, "backscattered microwaves, which follow an excitation signal, are collected by the antennas 14 ... typically all of the antennas as 14 receive backscattered microwaves")), the representation of the received microwave signal being used when comparing received microwave signals, the representation being an S-parameter (See Popovic: Para. 0032 (providing that, "microwaves incident on the tumour 20 are scattered with an energy which is characteristically larger than the energy of microwaves scattered by other scattering sources. The backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms (described further herein below) to determine the location and form an image of the scatterer")).
The teachings of Popovic and the teachings of Chandra are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Popovic with the teachings of Chandra to provide for what is described in claim 70. This is because Chandra Page 1679, Left Column, Section VI. Concluding Remarks, Paragraph 1 provides the motivation that microwave sensing and imaging, "shows the potential ... to be used as a low risk and a low cost alternative to the currently used imaging modalities like MRI and CT-scan."
Regarding claim 71, a single embodiment of Popovic in view of Chandra teaches the system according to claim 49 (See above discussion), wherein the internal object is a liquid (See Chandra: Pg. 1672, Left Col., Sect. 2) Blood Flow and Pressure, Para. 1 (clarifying that, "Microwave sensing can also be used for detection in changes of blood flow and blood pressure ... [using c]hanges in the amplitude of the microwave signal at 2.5 GHz transmitted through the pig’s thigh on reduction in the blood flow is shown ... [and] an experimental investigation is done on a phantom and a human subject using an UWB radar to estimate the radius and changes in the radius of the aorta that is related to the blood pressure")).
The teachings of Popovic and the teachings of Chandra are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Popovic with the teachings of Chandra to provide for what is described in claim 71. This is because Chandra Page 1679, Left Column, Section VI. Concluding Remarks, Paragraph 1 provides the motivation that microwave sensing and imaging, "shows the potential ... to be used as a low risk and a low cost alternative to the currently used imaging modalities like MRI and CT-scan."
Regarding claim 72, a single embodiment of Popovic in view of Chandra teaches the system according to claim 49 (See above discussion), wherein the body is the head or the abdomen (See Chandra: Pg. 1672, Right Col., Sect. B. Brain Imaging, Para. 1 (clarifying that, "investigations have been done ... on a numerical anatomically real head phantom") and Pg. 1675, Right Col., Sect. G. Thermal Therapy Monitoring, Para. 1 (stating that, "tomographic images over the frequency range of 300 − 1000 MHz of the pig abdomen were generated"); Fig. 6 (showing a, "[m]easurement setup … using a physical head phantom")).
The teachings of Popovic and the teachings of Chandra are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Popovic with the teachings of Chandra to provide for what is described in claim 72. This is because Chandra Page 1679, Left Column, Section VI. Concluding Remarks, Paragraph 1 provides the motivation that microwave sensing and imaging, "shows the potential ... to be used as a low risk and a low cost alternative to the currently used imaging modalities like MRI and CT-scan."
Claims 51, 59, 62, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over a single embodiment disclosed by Popovic in view of Chandra as applied to claims 49 and 53 above, and further in view of Persson (US 8724864 B2).
Regarding claim 51, a single embodiment disclosed by Popovic in view of Chandra teaches the system according to claim 49 (See above discussion), wherein … the change in the already-detected internal object (See Chandra: Pg. 1672, Left Col., Sect. 2) Blood Flow and Pressure, Para. 1 (clarifying that, "Microwave sensing can also be used for detection in changes of blood flow and blood pressure ... [using c]hanges in the amplitude of the microwave signal at 2.5 GHz transmitted through the pig’s thigh on reduction in the blood flow is shown ... [and] an experimental investigation is done on a phantom and a human subject using an UWB radar to estimate the radius and changes in the radius of the aorta that is related to the blood pressure")), and therefore substantially what is described by claim 51.
However, a single embodiment disclosed by Popovic in view of Chandra fails to teach wherein the internal object … is detected when the difference between the received microwave signals are equal to or above a threshold, and wherein no internal object or no change in the already detected internal object is detected when the difference between the received microwave signals at symmetric antenna pairs is below the threshold. 
Nevertheless, Persson teaches wherein the internal object (See Persson: Col. 7, Lines 25-27 (clarifying that "in the following iterations the gradients are now used to update the shape, size and location of the object(s)" and where such object(s) are internally located within a human breast)) … is detected when the difference between the received microwave signals are equal to or above a threshold (See Persson: Col. 7, Lines 44-54 (providing a method of microwave image reconstruction in which, "everything that is above the threshold level is associated with the object")), and wherein no internal object or no change in the already detected internal object is detected when the difference between the received microwave signals at symmetric antenna pairs is below the threshold (See Persson: Col. 7, Lines 44-56 (providing a method of microwave image reconstruction in which, "everything below [a threshold level] is given the background material properties.")).
The teachings of Popovic, the teachings of Chandra, and the teachings of Persson are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Popovic with the teachings of Chandra and the teachings of Persson to provide for what is described in claim 51. This is because Chandra Page 1679, Left Column, Section VI. Concluding Remarks, Paragraph 1 provides the motivation that microwave sensing and imaging, "shows the potential ... to be used as a low risk and a low cost alternative to the currently used imaging modalities like MRI and CT-scan." Furthermore, Persson Column 7, Lines 40-42 provides the motivation of using the image reconstruction method they disclose because it, "allows the reconstruction to be made with lower frequencies, thus reducing the demands on the measurement equipment."
Regarding claim 59, a single embodiment disclosed by Popovic in view of Chandra teaches the method according to claim 53 (See above discussion), wherein the at least one antenna pair comprises two antenna pairs (See Popovic: Para. 0033 (providing that, "shown in FIG. 3, through slits 40 are arranged in pairs orthogonal to one another to form a T-shaped aperture 42 machined in the support 12. Two cross-polarized antennas 14 ... are inserted into each slit 40 of the T-shaped aperture 42 ... it should be understood that typically a number of such T-shaped apertures as in 42 are cast into the support 12 and into which antennas as in 14 are inserted thereby forming an array of antennas 14")), wherein one of the antennas in one of the antenna pairs is common between the two antenna pairs (See Popovic: Para. 0036 (referring to the system shown in Fig. 1, "although only a given one of the antennas 14 may emit microwave pulses during a given period of time, typically all of the antennas as 14 receive backscattered microwaves")), and therefore substantially what is described by claim 59.
However, a single embodiment disclosed by Popovic in view of Chandra fails to teach wherein … the common antenna is configured to be positioned on the symmetry line, remaining antennas of the antennas other than the common antenna are configured to be symmetrically positioned around the body in relation to the line of symmetry in the body so that one of the antennas is at a first position on one side of the line of symmetry and another antenna of the antennas is at a corresponding and symmetric second position on the other side of the line of symmetry, and the first and second positions are symmetrical positions on each side of the line of symmetry. 
Nevertheless, Persson teaches wherein the common antenna is configured to be positioned on the symmetry line (See Persson: Abs. (describing that  there is an "antenna array surrounding a region of interest"); Col. 3, Lines 44-45 (describing that the "antenna array is shown configured as a circular array of monopoles"); Fig. 6 (showing a circular array with an antenna "positioned on the symmetry line" despite not explicitly showing a line of symmetry)), remaining antennas of the antennas other than the common antenna are configured to be symmetrically positioned around the body in relation to the line of symmetry in the body (See Persson: Fig. 6 (reproduced below with annotations added by the examiner and showing  a circular array with antennas "symmetrically positioned around the body … in relation to the line of symmetry … in the body" despite the original figure not explicitly showing the line of symmetry)) so that one of the antennas is at a first position on one side of the line of symmetry and another antenna of the antennas is at a corresponding and symmetric second position on the other side of the line of symmetry, and the first and second positions are symmetrical positions on each side of the line of symmetry (See Persson: Fig. 6 (reproduced below with annotations added by the examiner and showing  a circular array with antennas "symmetrically positioned around the body … in relation to the line of symmetry … in the body" despite the original figure not explicitly showing the line of symmetry)).

    PNG
    media_image2.png
    685
    1024
    media_image2.png
    Greyscale

The teachings of Popovic, the teachings of Chandra, and the teachings of Persson are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Popovic with the teachings of Chandra and the teachings of Persson to provide for what is described in claim 59. This is because Chandra Page 1679, Left Column, Section VI. Concluding Remarks, Paragraph 1 provides the motivation that microwave sensing and imaging, "shows the potential ... to be used as a low risk and a low cost alternative to the currently used imaging modalities like MRI and CT-scan." Furthermore, Persson Column 7, Lines 40-42 provides the motivation of using the image reconstruction method they disclose because it, "allows the reconstruction to be made with lower frequencies, thus reducing the demands on the measurement equipment."
Regarding claim 62, a single embodiment disclosed by Popovic in view of Chandra teaches the method according to claim 53 (See above discussion), wherein … the change in the already-detected internal object (See Chandra: Pg. 1672, Left Col., Sect. 2) Blood Flow and Pressure, Para. 1 (clarifying that, "Microwave sensing can also be used for detection in changes of blood flow and blood pressure ... [using c]hanges in the amplitude of the microwave signal at 2.5 GHz transmitted through the pig’s thigh on reduction in the blood flow is shown ... [and] an experimental investigation is done on a phantom and a human subject using an UWB radar to estimate the radius and changes in the radius of the aorta that is related to the blood pressure")), and therefore substantially what is described by claim 62.
However, a single embodiment disclosed by Popovic in view of Chandra fails to teach wherein the internal object … is detected when the difference between the received microwave signals are equal to or above a threshold, and wherein no internal object or no change in the already detected internal object is detected when the difference between the received microwave signals at symmetric antenna pairs is below the threshold. 
Nevertheless, Persson teaches wherein the internal object (See Persson: Col. 7, Lines 25-27 (clarifying that "In the following iterations the gradients are now used to update the shape, size and location of the object(s)" and where such object(s) are internally located within a human breast)) … is detected when the difference between the received microwave signals are equal to or above a threshold (See Persson: Col. 7, Lines 44-54 (providing a method of image reconstruction in which, "everything that is above the threshold level is associated with the object")), and wherein no internal object or no change in the already detected internal object is detected when the difference between the received microwave signals at symmetric antenna pairs is below the threshold (See Persson: Col. 7, Lines 44-56 (providing a method of image reconstruction in which, "everything below [a threshold level] is given the background material properties.")).
The teachings of Popovic, the teachings of Chandra, and the teachings of Persson are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Popovic with the teachings of Chandra and the teachings of Persson to provide for what is described in claim 62. This is because Chandra Page 1679, Left Column, Section VI. Concluding Remarks, Paragraph 1 provides the motivation that microwave sensing and imaging, "shows the potential ... to be used as a low risk and a low cost alternative to the currently used imaging modalities like MRI and CT-scan." Furthermore, Persson Column 7, Lines 40-42 provides the motivation of using the image reconstruction method they disclose because it, "allows the reconstruction to be made with lower frequencies, thus reducing the demands on the measurement equipment."
Regarding claim 64, a single embodiment disclosed by Popovic in view of Chandra teaches the system according to claim 50 (See above discussion), wherein … the change in the already-detected internal object (See Chandra: Pg. 1672, Left Col., Sect. 2) Blood Flow and Pressure, Para. 1 (clarifying that, "Microwave sensing can also be used for detection in changes of blood flow and blood pressure ... [using c]hanges in the amplitude of the microwave signal at 2.5 GHz transmitted through the pig’s thigh on reduction in the blood flow is shown ... [and] an experimental investigation is done on a phantom and a human subject using an UWB radar to estimate the radius and changes in the radius of the aorta that is related to the blood pressure")), and therefore substantially what is described by claim 64.
However, a single embodiment disclosed by Popovic in view of Chandra fails to teach wherein the internal object … is detected when the difference between the received microwave signals are equal to or above a threshold, and wherein no internal object or no change in the already detected internal object is detected when the difference between the received microwave signals at symmetric antenna pairs is below the threshold. 
Nevertheless, Persson teaches wherein the internal object (See Persson: Col. 7, Lines 25-27 (clarifying that "In the following iterations the gradients are now used to update the shape, size and location of the object(s)" and where such object(s) are internally located within a human breast)) … is detected when the difference between the received microwave signals are equal to or above a threshold (See Persson: Col. 7, Lines 44-54 (providing a method of image reconstruction in which, "everything that is above the threshold level is associated with the object")), and wherein no internal object or no change in the already detected internal object is detected when the difference between the received microwave signals at symmetric antenna pairs is below the threshold (See Persson: Col. 7, Lines 44-56 (providing a method of image reconstruction in which, "everything below [a threshold level] is given the background material properties.")).
The teachings of Popovic, the teachings of Chandra, and the teachings of Persson are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Popovic with the teachings of Chandra and the teachings of Persson to provide for what is described in claim 64. This is because Chandra Page 1679, Left Column, Section VI. Concluding Remarks, Paragraph 1 provides the motivation that microwave sensing and imaging, "shows the potential ... to be used as a low risk and a low cost alternative to the currently used imaging modalities like MRI and CT-scan." Furthermore, Persson Column 7, Lines 40-42 provides the motivation of using the image reconstruction method they disclose because it, "allows the reconstruction to be made with lower frequencies, thus reducing the demands on the measurement equipment."
Claims 52, 56, 63, and 73 are rejected under 35 U.S.C. 103(a) as being unpatentable over a single embodiment disclosed by Popovic in view of Chandra as applied to claims 49, 53, and 55 above, and further in view of a combination of embodiments disclosed within Popovic.
Regarding claim 52, a single embodiment disclosed by Popovic in view of Chandra teaches the system according to claim 49 (See above discussion), … being indicative of a presence of the internal object (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms … to determine the location and form an image of the scatterer"); Fig. 1, Ref. Char. 20 (showing the "tumour")), and therefore substantially what is described by claim 52.
However, a single embodiment disclosed by Popovic in view of Chandra fails to teach, wherein the antennas are configured to be symmetrically positioned and asymmetrically oriented, differences between the received microwave signals and a reference measurement changing as a function of time. 
Nevertheless, a combination of embodiments provided within Popovic teaches, wherein the antennas are configured to be symmetrically positioned (See Popovic: Para. 0034 (describing that Fig. 4(a) shows, "a first ring of 32 antennas … distributed laterally around the circumference of the support 12") and Para. 0038 (further clarifying that Fig. 4 shows an array of, "antennas 14 … positioned in a rotationally symmetric manner")) and asymmetrically oriented (See Popovic: Para. 0034 (describing that Fig. 4(a) shows, "a first ring of 32 antennas" and that Fig. 4(b) shows, "a second ring … adjacent the first ring to form a second annular array"); Figs. 4(a), 4(b) (showing that a given annular ring has rotational symmetry but that the orientation of antennas between the two rings relative to the body is asymmetric)), differences between the received microwave signals and a reference measurement changing as a function of time (See Popovic: Para. 0039 (providing that "reflection artefacts, such as ... from blood vessels, are removed by subtracting them from the antenna signals to create artefact free data prior to performing tumour detection. Integration of the calibrated backscatter signals then follows to ensure that they have a maximum value at their centre point, further allowing coherent summation of local maxima through time-shifting ... [t]he reconstructed image is then created by focusing the calibrated and integrated signals at specific points in the breast, summing contributions from each processed waveform and further computing the intensity of each pixel in the reconstructed image sum for a corresponding focal point")) and being indicative of a presence of the internal object (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms … to determine the location and form an image of the scatterer"); Fig. 1, Ref. Char. 20 (showing the "tumour")).
The multiple embodiments taught by Popovic and the teachings of Chandra are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Popovic with the teachings of Chandra to provide for what is described in claim 52. This is because Popovic provides in Para. 0034 that "the use of more antennas ... allows for generation of a more focused beam and as a result higher resolution and more precise detection of tumours ... As a result, an antenna array may be formed from different arrangements of a number of miniaturized antennas." Furthermore, Chandra Page 1679, Left Column, Section VI. Concluding Remarks, Paragraph 1 provides the motivation that microwave sensing and imaging, "shows the potential ... to be used as a low risk and a low cost alternative to the currently used imaging modalities like MRI and CT-scan."
Regarding claim 56, a single embodiment disclosed by Popovic in view of Chandra teaches the method according to claim 55 (See above discussion), and therefore substantially what is described by claim 56.
However,  a single embodiment disclosed by Popovic in view of Chandra fails to teach, wherein the representations of the at least one received microwave signal at each receiver antenna are normalized with a common normalization factor before analyzing and comparing the received microwave signals. 
Nevertheless, a combination of embodiments provided within Popovic teaches wherein the representations of the at least one received microwave signal at each receiver antenna are normalized (See Popovic: Para. 0038 (referring to Fig. 4, "antennas 14 of each layer are positioned in a rotationally symmetric manner. This feature can be taken advantage of to remove the early time response via a simple averaging process")) with a common normalization factor (See Popovic: Para. 0038 (referring to Fig. 4, "[g]iven the rotational symmetry of the [s]canner array, cyclic rotation is used to align the early time artefact in all recorded signals, that is the first set of N backscatter signals is aligned with the second set of N backscatter signals and so on. As the tumor response is not aligned, by averaging the aligned signals, a set of N signals that mostly contain the early time response is generated. In this way the tumor response in the signals is reduced by a factor of N")) before analyzing and comparing the received microwave signals (See Popovic: Para. 0038 (referring to Fig. 4 and after describing the normalization process of the representations of the received microwave signals clarifying, "[i]n this way the tumor response in the signals is reduced by a factor of N")).
The multiple embodiments taught by Popovic and the teachings of Chandra are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Popovic with the teachings of Chandra to provide for what is described in claim 56. This is because Popovic provides in Para. 0034 that "the use of more antennas ... allows for generation of a more focused beam and as a result higher resolution and more precise detection of tumours ... As a result, an antenna array may be formed from different arrangements of a number of miniaturized antennas." Furthermore, Chandra Page 1679, Left Column, Section VI. Concluding Remarks, Paragraph 1 provides the motivation that microwave sensing and imaging, "shows the potential ... to be used as a low risk and a low cost alternative to the currently used imaging modalities like MRI and CT-scan."
Regarding claim 63, a single embodiment disclosed by Popovic in view of Chandra teaches the method according to claim 53 (See above discussion), … being indicative of a presence of the internal object (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms … to determine the location and form an image of the scatterer"); Fig. 1, Ref. Char. 20 (showing the "tumour")), and therefore substantially what is described by claim 63. 
However, a single embodiment disclosed by Popovic in view of Chandra fails to teach, where the antennas are configured to be symmetrically positioned and asymmetrically oriented, differences between the received microwave signals and a reference measurement changing as a function of time. 
Nevertheless, a combination of embodiments provided within Popovic teaches, where the antennas are configured to be symmetrically positioned (See Popovic: Para. 0034 (describing that Fig. 4(a) shows, "a first ring of 32 antennas … distributed laterally around the circumference of the support 12") and Para. 0038 (further clarifying that Fig. 4 shows an array of, "antennas 14 … positioned in a rotationally symmetric manner")) and asymmetrically oriented (See Popovic: Para. 0034 (describing that Fig. 4(a) shows, "a first ring of 32 antennas" and that Fig. 4(b) shows, "a second ring … adjacent the first ring to form a second annular array"); Figs. 4(a), 4(b) (showing that a given annular ring has rotational symmetry but that the orientation of antennas between the two rings relative to the body is asymmetric)), differences between the received microwave signals and a reference measurement changing as a function of time (See Popovic: Para. 0039 (providing that "reflection artefacts, such as ... from blood vessels, are removed by subtracting them from the antenna signals to create artefact free data prior to performing tumour detection. Integration of the calibrated backscatter signals then follows to ensure that they have a maximum value at their centre point, further allowing coherent summation of local maxima through time-shifting ... [t]he reconstructed image is then created by focusing the calibrated and integrated signals at specific points in the breast, summing contributions from each processed waveform and further computing the intensity of each pixel in the reconstructed image sum for a corresponding focal point")).
The multiple embodiments taught by Popovic and the teachings of Chandra are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Popovic with the teachings of Chandra to provide for what is described in claim 63. This is because Popovic provides in Para. 0034 that "the use of more antennas ... allows for generation of a more focused beam and as a result higher resolution and more precise detection of tumours ... As a result, an antenna array may be formed from different arrangements of a number of miniaturized antennas." Furthermore, Chandra Page 1679, Left Column, Section VI. Concluding Remarks, Paragraph 1 provides the motivation that microwave sensing and imaging, "shows the potential ... to be used as a low risk and a low cost alternative to the currently used imaging modalities like MRI and CT-scan."
Regarding claim 73, a single embodiment of Popovic in view of Chandra teaches the system according to claim 49 (See above discussion), and therefore substantially what is described by claim 73.
However, a single embodiment disclosed by Popovic in view of Chandra fails to teach, wherein the antennas of each of the at least one antenna pair are directly opposite one another with respect to the body on a plane passing through the body and perpendicular to the symmetry line.
Nevertheless, a combination of embodiments provided within Popovic teaches, wherein the antennas of each of the at least one antenna pair are directly opposite one another with respect to the body (See Popovic: Para. 0038 (clarifying that the, "processing of the received backscattered microwaves is aided by the rotational symmetry of the miniaturized antennas 14 within the scanner array"); Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16"); Please note that for the purposes of this examination the "antennas 14" shown in Fig. 1 are considered to be "directly opposite one another in relation to the body." This is because although not explicitly provided the "breast 16" has a "symmetry line." Relative to this "symmetry line" the "antennas 14" appear on the left and right side. If the antenna shown on the left side was mirrored across the "symmetry line" it would have the same position and orientation as the antenna shown on the right side and vice versa.) on a plane passing through the body (See Popovic: Para. 0038 (clarifying that the, "processing of the received backscattered microwaves is aided by the rotational symmetry of the miniaturized antennas 14 within the scanner array"); Fig. 4, Ref. Chars. 14, 16 (showing the "antennas 14" oriented around the "breast 16" on a plane passing through the body)) and perpendicular to the symmetry line (See Popovic: Para. 0038 (clarifying that the, "processing of the received backscattered microwaves is aided by the rotational symmetry of the miniaturized antennas 14 within the scanner array"); Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented around the "breast 16" perpendicular to the symmetry line)).
The teachings of Popovic and the teachings of Chandra are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Popovic with the teachings of Chandra to provide for what is described in claim 73. This is because Chandra Page 1679, Left Column, Section VI. Concluding Remarks, Paragraph 1 provides the motivation that microwave sensing and imaging, "shows the potential ... to be used as a low risk and a low cost alternative to the currently used imaging modalities like MRI and CT-scan."
Response to Remarks
	The Amendment filed August 9, 2022 has been entered. Applicant’s amendments have overcome each and every objection to the specification previously set forth in the Final Office Action mailed May 09, 2022. Except where discussed above, Applicant’s amendments have overcome each and every objection to the drawings previously set forth in the Final Office Action mailed May 09, 2022. Otherwise, Applicant's arguments filed on August 9, 2022 have been fully considered but they are not persuasive.
The Applicant asserts on page 18 of the Remarks: 
These aspects of the present invention are reflected in amended independent claim 49, and similarly in amended independent claim 53. 
In short, Popovic does not disclose or suggest…

In response, the Examiner agrees that in light of amendments Popovic alone does not disclose the limitations of claims 49 and 53. Nevertheless, as clarified above, Popovic viewed in light of Chandra teach each and every limitation of claims 49 and 53. For at least these and the above provided reasons Applicant’s assertions are not considered persuasive.
The Applicant asserts on page 20 of the Remarks: 
… Popovic does not disclose that two antennas are configured to be positioned directly opposite one another in relation to the body and on opposite sides of the symmetry line in the respective counterparts of the body. As shown below, the antennas are not positioned directly opposite one another in relation to the body (i.e., with the body between the antennas that are disposed on opposite sides of the body). They are positioned on opposite sides of the symmetry line, but not directly opposite one another with respect to the body.

In response, the Examiner respectfully disagrees with Applicant’s assertion 
that Popovic “does not disclose that two antennas are configured to be positioned directly opposite one another in relation to the body and on opposite sides of the symmetry line in the respective counterparts of the body.” Under the principles of the broadest reasonable interpretation of the claims and as provided in detail above it is unclear how Popovic fails to teach such a limitation. This is because the line of symmetry with which the Applicant agrees the antennae are on opposite sides of, is a line of symmetry which is drawn with respect to the breast itself. Therefore, it is unclear how a line of symmetry drawn with respect to a body part which has antenna positioned opposite of one another relative to that line of symmetry fails to disclose “two antennas [which] are configured to be positioned directly opposite one another in relation to the body and on opposite sides of the symmetry line in the respective counterparts of the body.” 
Furthermore, the Applicant’s inclusion of the limitation “in the respective counterparts of the body” under the principles of the broadest reasonable interpretation of the claims is not understood to further distinguish the relative position and orientation of the antennas in a manner outside of that provided by the portion of the Popovic reference cited. However, the Examiner would respectfully like to point out that the limitation included in claim 73 providing that the “antennas … [being] on a plane passing through the body” does provide sufficient detail so that the configuration of the antenna array provided by Figure 1 of Popovic no longer reads upon the claim. Nonetheless, as provided in detail above, Figure 4 of Popovic teaches this limitation. For at least these and the above provided reasons Applicant’s assertions are not considered persuasive.
The Applicant asserts on page 21 of the Remarks: 
… Popovic discloses that the right arrow points towards one antenna pair and the left arrow points towards another antenna pair. Thus, Popovic illustrates four antennas in total in Fig. 1, with one antenna pair on each side of the dotted line. The antennas in a respective antenna pair in Fig. 1 of Popovic are on the same side of the dotted line. Thus, Popovic does not disclose or suggest that antennas of an antenna pair used to detect the internal object are located directly opposite one another in relation to the body and on opposite sides of the symmetry line in respective counterparts of the body.

In response, the Examiner respectfully disagrees with Applicant’s assertion that, “Popovic does not disclose or suggest that antennas of an antenna pair used to detect the internal object are located directly opposite one another in relation to the body and on opposite sides of the symmetry line in respective counterparts of the body.” This is because in supporting this assertion Applicant relies upon an overly narrow interpretation of the word “pair.” The Examiner agrees with the fact that the two arrows provided in the amended figure shown above and in the Final Office Action mailed May 09, 2022 point to four total antenna. However, Popovic also provides that “all of the antennas … receive backscattered microwaves” (See Popovic Para. 0036). Therefore, without conceding to the Applicant’s limiting interpretation of Popovic’s use of the word “pair,” Popovic nevertheless provides the underlying concept of an “antenna pair” as provided in the Applicant’s amended claims. For at least these and the above provided reasons Applicant’s assertions are not considered persuasive.
The Applicant asserts on page 22 of the Remarks: 
… the antennas of one layer are rotationally symmetric with respect to the antennas in the other layer. Rotational symmetry is not the same as symmetry with respect to a line of symmetry in the body. In Popovic, antennas are placed in different layers, meaning that the antennas are placed in a 3D space. "One layer" is essentially an array where antennas are placed on one circle. Popovic thus does not disclose symmetrically positioned antennas of an antenna pair that are used to receive microwave signals to detect an internal object.

In response, the Examiner respectfully disagrees with Applicant’s assertion that, “Popovic thus does not disclose symmetrically positioned antennas of an antenna pair that are used to receive microwave signals to detect an internal object.” In supporting this assertion Applicant reasons that, “the antennas of one layer are rotationally symmetric with respect to the antennas in the other layer.” However, without necessarily disagreeing to Applicant’s suggested symmetry between layers,  this reasoning overlooks that the Popovic reference provides that the “antennas 14 of each layer are positioned in a rotationally symmetric manner” (See Popovic Para. 0038). 
Furthermore, while the Examiner agrees that “rotational symmetry is not the same as symmetry with respect to a line of symmetry in the body” this does not mean that these kinds of symmetry are mutually exclusive. As a limited example, squares are shapes which have both rotational symmetry and symmetry with respect to a line. Therefore, the mere existence of a difference between these kinds of symmetries in insufficient to reason that they are not both provided for as suggested. For at least these and the above provided reasons Applicant’s assertions are not considered persuasive.
The Applicant asserts on pages 22-23 of the Remarks: 
… breast is not symmetric in shape, such as the body (e.g., the human head) of the present invention that is symmetric. Further, the breast in Popovic is not symmetric in content when no tumor is present. Fig. 1 of Popovic does not disclose any details of the content of the breast.

In response, the Examiner respectfully disagrees with Applicant’s assertion that a, “breast is not symmetric in shape, such as the body (e.g., the human head) of the present invention that is symmetric. Further, the breast in Popovic is not symmetric in content when no tumor is present. Fig. 1 of Popovic does not disclose any details of the content of the breast.” This is at least because these are conclusory statements made without support. Furthermore, claim 49 as amended provides for “the body parts … [to be] substantially symmetric in shape” and not “symmetric in shape” as suggested. Additionally, it is unclear how the breast is appreciably different in regards to either “symmetry” or “substantial symmetry” when compared to, for example, the human head.
Similarly, it is unclear how the breast in Popovic “is not symmetric in content when no tumor is present” and Popovic’s purported silence as to the breast content is insufficient to support this conclusion. First, because it is moot whether Popovic discloses such details given that Popovic regards the breast of a patient, meaning that the relevant inquiry should be drawn to whether the breast of a patient generally is “substantially symmetric in content” (See Popovic Para. 0033). In other words, Popovic need not disclose such details for them to nevertheless be present within the breast of a patient. Also, Popovic provides for the use of a “breast … [which] may be modelled as a fat phantom … covered with a skin phantom” (See Popovic Para. 0030). This at least implies the use of their disclosed system operating on a model which is “substantially symmetric in content.” For at least these and the above provided reasons Applicant’s assertions are not considered persuasive.
The Applicant asserts on pages 23-24 of the Remarks: 
… Popovic does not use knowledge about symmetry at all … Symmetry/asymmetry is not at all used or relevant for detection of the tumor in Popovic. Popovic does not analyze a plurality of asymmetries or changes in asymmetries in the received microwave signals that are received at symmetrically positioned antennas to detect a tumor.

In response, the Examiner respectfully disagrees with Applicant’s assertion that, “Popovic does not use knowledge about symmetry at all.” This is because the Popovic reference does in fact disclose that the, “processing of the received backscattered microwaves is aided by the rotational symmetry of the miniaturized antennas 14 within the scanner array … This feature can be taken advantage of to remove the early time response” (See Popovic Para. 0038). For at least these and the above provided reasons Applicant’s assertions are not considered persuasive.
The Applicant asserts on page 25 of the Remarks: 
… First, the area to be reconstructed is determined. Then the image is reconstructed. Finally, it is possible to identify and localize the tumor. Popovic does not detect an internal object based on an analysis of a plurality of asymmetries or changes in asymmetries in the microwave signals received at symmetrically positioned antennas.

In response, the Examiner respectfully disagrees with Applicant’s assertion that, “Popovic does not detect an internal object based on an analysis of a plurality of asymmetries or changes in asymmetries in the microwave signals received at symmetrically positioned antennas.” Without conceding to Applicant’s interpretation of the Popovic reference the detection of, “an internal object based on an analysis of a plurality of asymmetries or changes in asymmetries in the microwave signals received at symmetrically positioned antennas” is not precluded by performing an image reconstruction prior to identification and localization of a tumor. For at least these and the above provided reasons Applicant’s assertions are not considered persuasive.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571)272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        

/SERKAN AKAR/Primary Examiner, Art Unit 3793